DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note From Examiner
For future correspondence, please ensure all text is black or dark colored. Due to the nature in which the documents are handled, light colored text does not scan well and is difficult to read once it has been entered in to the system. See below, for an example. Thank you.

    PNG
    media_image1.png
    76
    695
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the upper portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “the first end” instead. Appropriate correction is required.
Claim 15 recites the limitation "the upper portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “the first end” instead. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crisman et al. (US 4299100) (hereinafter Crisman).
Regarding Claim 8
 
	Crisman teaches a retaining member (Fig. 1 and 3), comprising a body (14) including a first end (i.e. top), a second end (i.e. bottom), and a body portion extending from the first end to the second end, wherein the body portion defines a first aperture at the first end (i.e. top) of the body and a second aperture at the second end (i.e. bottom) of the body; and a deformable member (40) comprising a first layer (shown below) extending from the first end and positioned adjacent to the body portion and a second layer (shown below) extending away from each of the first layer and the first aperture, wherein a portion of the second layer includes a resilient end (shown below), the resilient end being in a spaced apart relationship from the first layer, and defining an opening of the second layer, wherein the opening of the second layer is concentrically aligned with each of the first aperture and the second aperture, and the opening of the second layer overlaps the opening of at least one of the first aperture and the second aperture (i.e. the opening of the second layer can be seen through the first aperture in a top view of the retaining member and through the second aperture in a bottom view), as can be seen in Fig. 3 below (Col. 5, Ln. 9 – Col. 6, Ln. 3).  

[AltContent: arrow][AltContent: textbox (Resilient end)][AltContent: arrow][AltContent: textbox (Second layer)][AltContent: textbox (First layer)][AltContent: arrow]
    PNG
    media_image2.png
    674
    501
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    507
    512
    media_image3.png
    Greyscale


Regarding Claim 9
 
	Crisman teaches each of the first aperture, the second aperture, and the opening of the second layer is circularly-shaped and the opening of the second layer has a diameter that is less than a diameter of each of the first aperture and the second aperture, as can be seen in Fig. 1 and 3 above.  

Regarding Claim 10
 
	Crisman teaches the deformable member (40) further comprises a circumferential edge portion (shown above) and each of the first layer and the second layer extend from the circumferential edge portion, as can be seen in the expanded view of Fig. 3 above.

Regarding Claim 12
 
	Crisman teaches the resilient end (above) includes a peripheral edge, wherein the second layer is resiliently flexible between a first position (Fig. 3) of the peripheral edge and a second position of the peripheral edge at the resilient end (i.e. when a bottle is inserted in to the retaining member and the deformable member is compressed – an example of the second position has been inserted above in an expanded view of Fig. 3).  

Regarding Claim 13
 
	Crisman teaches the second position (shown above, for example) of the peripheral edge is nearer to the first layer than the first position (Fig. 3) of the peripheral edge, as can be seen in the exemplary expanded view of Fig. 3 above.

Regarding Claim 14
 
	Crisman teaches a first size of the opening when the peripheral edge is in the first position (Fig. 3) is less than a second size of the opening when the peripheral edge is in the second position (shown above, for example), as can be seen in the exemplary expanded view of Fig. 3 above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crisman as applied to claim 8 above.
Regarding Claim 11

	Crisman teaches all the limitations of claim 8 as shown above. Crisman does not teach each of the body and the first layer is frustoconically-shaped.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the body and first layer be frustoconically-shaped (i.e. instead of a square corner, having the outer edge falling along the line of what is shown below in a roughly amended view of Fig. 3) as such a modification would result in reduced material costs. Applicant has not disclosed that each of the body and the first layer being frustoconically-shaped provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of each of the body and the first layer being frustoconically-shaped does not provide patentable distinction over the prior art of record. See MPEP 2144.04(IV)(B).

    PNG
    media_image4.png
    392
    420
    media_image4.png
    Greyscale



Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crisman et al. (US 4299100) (hereinafter Crisman).
Regarding Claim 1

	Crisman teaches a retaining member (Fig. 1 and 3), comprising: a body portion (14) having an upper portion, a lower portion, and an opening formed at the upper portion and capable of receiving a portion of a bottle therethrough; and, a deformable member (40) comprising a first layer (shown above) extending from the upper portion and positioned adjacent to the body portion, and a second layer (shown above) extending away from the first layer, wherein a portion of the second layer includes a resilient end, wherein the resilient end is spaced apart from the first layer, and the resilient end is positioned concentrically within the opening (i.e. the resilient end is able to be seen through the opening in a top view of the retaining member) (Col. 5, Ln. 9 – Col. 6, Ln. 3).
	Crisman does not teach the retaining member comprises a frustoconical body portion. 
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the body be frustoconically-shaped (i.e. instead of a square corner, having the outer edge falling along the line of what is shown below in a roughly amended view of Fig. 3) as such a modification would result in reduced material costs. Applicant has not disclosed that the body being frustoconically-shaped provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of each of the body being frustoconically-shaped does not provide patentable distinction over the prior art of record. See MPEP 2144.04(IV)(B).
[AltContent: textbox (Second layer)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Resilient end)][AltContent: arrow][AltContent: textbox (First layer)]
    PNG
    media_image4.png
    392
    420
    media_image4.png
    Greyscale



Regarding Claim 2
 
	Modified Crisman teaches all the limitations of claim 1 as can be seen above. Crisman further teaches the deformable member (40) further comprises a circumferential edge portion (shown below) extending in a first direction (i.e. horizontally), wherein the first layer extends from the circumferential edge portion in a first direction (i.e. downward and to the left), and the second layer extends from the circumferential edge portion in a third direction (i.e. downward and to the right), the first direction being different from each of the second direction and third direction, as can be seen in the expanded view of Fig. 3 below. 
[AltContent: oval][AltContent: arrow][AltContent: textbox (Circumferential edge portion)]

    PNG
    media_image4.png
    392
    420
    media_image4.png
    Greyscale


Regarding Claim 3
 
	Modified Crisman teaches all the limitations of claim 1 as can be seen above. Modified Crisman further teaches the first layer is frustoconically-shaped, as can be seen in the modified view of Fig. 3 above.

Regarding Claim 4
 
	Modified Crisman teaches all the limitations of claim 1 as can be seen above. Crisman further teaches the resilient end includes a peripheral edge, wherein the second layer is resiliently flexible between a first position of the peripheral edge (i.e. Fig. 3) and a second position of the peripheral edge at the resilient end (i.e. when a bottle is inserted in to the retaining member and the deformable member is compressed – an example of the second position has been inserted below in an expanded view of Fig. 3).  
[AltContent: connector]
    PNG
    media_image5.png
    232
    480
    media_image5.png
    Greyscale


Regarding Claim 5
 
	Modified Crisman teaches all the limitations of claim 4 as can be seen above. Crisman further teaches the second position (shown above, for example) of the peripheral edge is nearer to the first layer than the first position (Fig. 3) of the peripheral edge, as can be seen in the exemplary expanded view of Fig. 3 above.

Regarding Claim 6
 
	Modified Crisman teaches all the limitations of claim 5 as can be seen above. Crisman further teaches the resilient end of the second layer defines an opening of the second layer, and a first size of the opening of the second layer when the peripheral edge is in the first position (Fig. 3) is less than a second size of the opening of the second layer when the peripheral edge is in the second position (shown above, for example), as can be seen in the exemplary expanded view of Fig. 3 above.

Regarding Claim 7
 
	Modified Crisman teaches all the limitations of claim 6 as can be seen above. Crisman further teaches the opening of the second layer is circularly-shaped, as can be seen in Fig. 1 above.

Claims 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Mackintosh et al. (US 2017/0137207) (hereinafter Mackintosh).
Regarding Claim 15

	Mackintosh teaches an insulated vessel (below – Fig. 19B and 21B), comprising: a retaining member (123) including a body having a first end (shown below), a second end (shown below), a body portion extending from the first end to the second end and having an opening extending from the first end to the second end, a skirt (shown below) extending away from the second end of the body, and a deformable member (Fig. 22B, 165), wherein the deformable member includes a first layer (shown below) extending from the first end and positioned adjacent to the body portion and a second layer (shown below) extending away from the first layer wherein a portion of the second layer includes a resilient end (shown below), and the resilient end being in a spaced apart relationship from the first layer, the resilient end being positioned concentrically within the opening of the body portion; and a double-walled container (124/125) including a closed end, an open end, and an outer wall extending between the closed end and the open end, wherein the skirt of the retaining member is positioned around the open end of the double-walled container, as can be seen in Fig. 19B below (Paragraphs [0053] and [0056]).
[AltContent: roundedrect][AltContent: arrow][AltContent: textbox (Resilient end)][AltContent: textbox (Second layer)][AltContent: arrow][AltContent: textbox (First layer)][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image6.png
    776
    520
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    529
    354
    media_image7.png
    Greyscale


[AltContent: textbox (First end)]
[AltContent: arrow][AltContent: textbox (Skirt)][AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow]
    PNG
    media_image8.png
    394
    452
    media_image8.png
    Greyscale


	Mackintosh does not teach the insulated vessel is a vacuum-insulated vessel; or the skirt of the retaining member is positioned within the open end of the double-walled container. 
	Regarding the insulated vessel being a vacuum-insulated vessel, it would have appeared obvious to one of ordinary skill in the art at the time of filing to have the double-walled container of Mackintosh be a vacuum-insulated double-walled container/vessel as the two are art recognized equivalents with regards to insulated containers. As such, the claim of the insulated vessel being a vacuum-insulated vessel does not provide patentable distinction over the prior art of record. See MPEP 2144.06
	Regarding the skirt of the retaining member being positioned within the open end of the double-walled container, it would have been obvious to one having ordinary skill in the art at the time of filing to have the skirt of the retaining member be positioned within the open end of the double-walled container, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. As such, the claim of the skirt of the retaining member being positioned within the open end of the double-walled container does not provide patentable distinction over the prior art of record. See MPEP 2144.04(VI)(A)

Regarding Claim 16

	Modified Mackintosh teaches all the limitations of claim 15 as stated above. Mackintosh further teaches the deformable member (165) includes a circumferential edge portion (shown below) and each of the first layer and the second layer extend from the circumferential edge portion, as can be seen in Fig. 22B below.
[AltContent: arrow][AltContent: textbox (Circumferential edge portion)]
    PNG
    media_image9.png
    483
    357
    media_image9.png
    Greyscale


Regarding Claim 18

	Modified Mackintosh teaches all the limitations of claim 15 as stated above. Mackintosh further teaches the resilient end (shown above) includes a peripheral edge, wherein the second layer is resiliently flexible between a first position (Fig. 23A) of the peripheral edge and a second position (Fig. 23B) of the peripheral edge at the resilient end, as can be seen below.  

    PNG
    media_image10.png
    535
    371
    media_image10.png
    Greyscale
		
    PNG
    media_image11.png
    523
    320
    media_image11.png
    Greyscale


Regarding Claim 19

	Modified Mackintosh teaches all the limitations of claim 18 as stated above. Mackintosh further teaches the second position (Fig. 23B) of the peripheral edge is nearer to the first layer than the first position (Fig. 23A) of the peripheral edge, as can be seen above.

Regarding Claim 20

	Modified Mackintosh teaches all the limitations of claim 19 as stated above. Mackintosh further teaches the resilient end of the second layer defines an opening of the second layer, and a first size of the opening of the second layer when the peripheral edge is in the first position (Fig. 23A) is less than a second size of the opening of the second layer when the peripheral edge is in the second position, as can be seen in the figures above.   

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Mackintosh et al. (US 2017/0137207) (hereinafter Mackintosh2).
Regarding Claim 15

	Mackintosh2 teaches an insulated vessel (below – Fig. 19B and 21B), comprising: a retaining member (123) including a body having a first end (shown above), a second end (shown above), a body portion extending from the first end to the second end and having an opening extending from the first end to the second end, a skirt (shown above) extending away from the second end of the body, and a deformable member (Fig. 22B, 165), wherein the deformable member includes a first layer (shown below) extending from the upper portion and positioned adjacent to the body portion and a second layer (shown below) extending away from the first layer wherein a portion of the second layer includes a resilient end (shown below), the resilient end being in a spaced apart relationship from the first layer, and the resilient end being positioned concentrically within the opening of the body portion; and a double-walled container (124/125) including a closed end, an open end, and an outer wall extending between the closed end and the open end, wherein the skirt of the retaining member is positioned around the open end of the double-walled container, as can be seen in Fig. 19B above (Paragraphs [0053] and [0056]).
[AltContent: arrow][AltContent: textbox (Resilient end)][AltContent: textbox (Second layer
(both areas))][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect][AltContent: textbox (First layer)][AltContent: arrow][AltContent: roundedrect]		
    PNG
    media_image7.png
    529
    354
    media_image7.png
    Greyscale

	Mackintosh2 does not teach the insulated vessel is a vacuum-insulated vessel; or the skirt of the retaining member is positioned within the inner open end of the double-walled container. 
	Regarding the insulated vessel being a vacuum-insulated vessel, it would have appeared obvious to one of ordinary skill in the art at the time of filing to have the double-walled container of Mackintosh2 be a vacuum-insulated double-walled container/vessel as the two are art recognized equivalents with regards to insulated containers. As such, the claim of the insulated vessel being a vacuum-insulated vessel does not provide patentable distinction over the prior art of record. See MPEP 2144.06
	Regarding the skirt of the retaining member being positioned within the open end of the double-walled container, it would have been obvious to one having ordinary skill in the art at the time of filing to have the skirt of the retaining member be positioned within the open end of the double-walled container, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. As such, the claim of the skirt of the retaining member being positioned within the open end of the double-walled container does not provide patentable distinction over the prior art of record. See MPEP 2144.04(VI)(A)

Regarding Claim 17

	Modified Mackintosh2 teaches all the limitations of claim 15 as stated above. Mackintosh2 further teaches the first layer is frustoconically-shaped, as can be seen in Fig. 22B above.

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. Applicant argues that Crisman and Mackintosh do not teach the Applicant’s claimed invention. However, the Applicant does not point out specific errors in the Examiner’s previous rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733